Citation Nr: 0710891	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  03-14 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to higher ratings for generalized anxiety 
disorder, evaluated as 30 percent disabling prior to June 19, 
2006, and as 50 percent disabling on and after that date.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 to January 
1967.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
in which the RO increased the veteran's rating from 10 to 30 
percent for generalized anxiety disorder.  In May 2002, the 
veteran filed a notice of disagreement (NOD). A statement of 
the case (SOC) continuing the 30 percent evaluation was 
issued in August 2002.  The veteran's representative filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in April 2003.

In April 2004, the Board remanded this matter to the RO (via 
the Appeals Management Center (AMC) in Washington, D.C.) for 
further action. After completing some of the requested 
action, the RO continued its denial of a rating in excess of 
30 percent for generalized anxiety disorder (as reflected in 
a March 2005 supplemental SOC (SSOC)) and returned the matter 
to the Board.

In June 2005, the Board again remanded the claim to the RO, 
via the AMC, for further action.  After accomplishing further 
action, the RO increased the rating to 50 percent, effective 
June 19, 2006 (as reflected in a September 2006 rating 
decision and SSOC).  Because higher ratings are available 
both before and after June 19, 2006, and the veteran is 
presumed to seek the maximum available benefit, the claim for 
higher ratings (as recharacterized on the title page) remains 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

For the reasons expressed below, the claim on appeal is, 
again, being remanded to the RO via the AMC.  VA will notify 
the veteran when further action, on his part, is required.




REMAND

Unfortunately, the Board finds that additional RO action on 
the claim on appeal is warranted, even though it will, 
regrettably, further delay an appellate decision on this 
claim.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

In its August 2004 remand, the Board noted that the veteran's 
representative had indicated the veteran was receiving Social 
Security Administration (SSA) benefits due to his generalized 
anxiety disorder.  While SSA records are not controlling for 
VA determinations, they may be "pertinent" to VA claims.  
See Collier v. Derwinski, 1 Vet. App. 413, 416 (1991); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  When 
the VA is put on notice of the existence of SSA records, it 
must seek to obtain those records before proceeding with the 
appeal.  See Murincsak, 2 Vet. App. at 372; see also Lind v. 
Principi, 3 Vet. App. 493, 494 (1992).  Consequently, the 
Board instructed the RO to obtain the records pertinent to 
the veteran's claim for SSA disability benefits as well as 
the records relied upon concerning that claim.  Board 
Decision, p. 4 (April 20, 2004).  The Board also instructed 
the RO to follow the procedures set forth in 38 C.F.R. 
§ 3.159(c) for requesting records from Federal facilities in 
obtaining these records.  

The pertinent regulation provides that, in obtaining records 
in the custody of a Federal department or agency, "VA will 
make as many requests as are necessary to obtain relevant 
records."  Moreover, VA will end its efforts to obtain such 
records only if it concludes that "the records sought do not 
exist or that further efforts to obtain those records would 
be futile."  VA may so conclude where the Federal department 
or agency advises that the requested records do not exist or 
the custodian does not have them.  38 C.F.R. § 3.159(c)(2) 

After the Board's April 2004 remand, the AMC sent a fax to 
the SSA requesting the relevant SSA records, but did not 
receive a response.  The AMC sent another fax requesting 
these records on August 26, 2004.  On the same date, the AMC 
sent the veteran a letter stating that it had not received 
his SSA records and had sent another request for them, and 
asked that he send a copy of any such records in his 
possession to the AMC.  Apparently, the veteran contacted the 
SSA and was sent in response a single page dated September 
30, 2004 that stated that the veteran was allowed SSA 
disability due to a back disorder and that the veteran was 
found disabled effective June 29, 2002.  The veteran 
forwarded this response to the Board.

Although the SSA document indicates that the veteran was 
found disabled due to a disability other than the one at 
issue on this appeal, it is possible that the SSA 
determination discussed the veteran's generalized anxiety 
disorder and included reference to records relevant to the 
question of the severity of his generalized anxiety disorder.  
Moreover, while the March 2003 psychiatric medical history 
and August 2004 medical source statement that are in the 
claims file may have been created or reviewed in connection 
with the SSA's disability determination, neither the 
disability determination itself nor the documents on which it 
was based have been obtained.  While the AMC commendably 
attempted to obtain these records twice from SSA and once 
from the veteran, the relevant regulation requires that it 
make as many requests as necessary to obtain these records 
except under the limited circumstances outlined above.  
38 C.F.R. § 3.159(c)(2) (2006).  As SSA has not indicated 
that these records do not exist and there is no indication 
that further efforts to obtain them would be futile, the 
Board finds that the RO should again attempt to obtain and 
associate with the claims file a copy of the SSA decision 
awarding the veteran disability benefits, as well as copies 
of all medical records underlying that determination, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c)(2) with respect to requesting records from Federal 
facilities.  The RO should request of SSA that if it cannot 
locate the requested documents it should so indicate in 
writing.  Should the RO conclude that the SSA disability 
determination and related records do not exist or cannot be 
obtained, it should explain in writing its reasons for so 
concluding.

Prior to readjudication of the claim, to ensure that all due 
process requirements are met, the RO should give the veteran 
another opportunity to present information and/or evidence 
pertinent to his claim on appeal.  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2004) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
Although the RO and AMC have sent multiple letters to the 
veteran regarding the VCAA's duties to notify and assist him, 
including letters that address the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 488 (2006), 
the RO should again invite the veteran to submit all evidence 
in his possession regarding the claim on appeal, and ensure 
that its notice to the veteran complies with all applicable 
case law (as appropriate).

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000  
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).   However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA (to include arranging for the veteran to undergo 
further examination, if needed) prior to adjudicating the 
claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should request that SSA 
furnish a copy of its decision awarding 
the veteran disability benefits, as well 
as copies of all medical records 
underlying that determination.  In 
requesting these records, the RO should 
follow the current procedures of 38 
C.F.R. § 3.159(c)(2) with respect to 
requesting records from Federal 
facilities.  The RO should also request 
that if the documents requested do not 
exist or cannot be located, SSA should so 
indicate in writing.  The RO should also 
explain in writing if it concludes the 
records do not exist or further efforts 
to obtain them would be futile.  All 
records/responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.

The RO should also again invite the 
veteran to submit all pertinent evidence 
in his possession regarding this claim 
and ensure that its notice to the veteran 
complies with all applicable case law (as 
appropriate).

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159. All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken. 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted (to 
include arranging for the veteran to 
undergo further examination, if needed) 
the RO should adjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.

6.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of additional evidence 
and legal authority considered, as well 
as clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).


This REMAND must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b) (2006).

